These orders made by respondent to the traveling salesman of appellant were never confirmed by appellant except by shipping partial lots at various times. The orders were for a commodity selling on the market in ordinary business, and not for articles to be manufactured upon the special *Page 367 
order of the buyer, as was the case in Lowenthal Co. v.McCormack Brothers Co., 144 Wash. 229, 257 P. 632. The orders, however, also contained the stipulation that the commodity was to be taken as wanted. As the trial court found, there never was any written confirmation by appellant, the seller, of the orders, nor was there any tender made by appellant of the delivery of the flour to respondent at Yakima, or at all.
Under the orders in suit, and the circumstances surrounding the transaction, there was an acceptance by appellant of the orders only to the extent of the goods shipped, for which, of course, respondent was liable and did pay.
For these reasons, the judgment should be affirmed, and I dissent.